Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 24, 2008                                                                                          Clifford W. Taylor,
                                                                                                                  Chief Justice

  135744 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 135744
                                                                     COA: 283300
                                                                     Genesee CC: 05-0166720-FC
  KERRICK FARQUHARSON,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 30, 2008 order of the Court of Appeals is
  considered. Because the application sought to appeal a ruling made in connection with
  charges that have since been dismissed by the prosecutor, it is DISMISSED. The motion
  to stay the trial court proceedings is DENIED as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 24, 2008                      _________________________________________
         t0317                                                                  Clerk